Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 20-60638-CIV-DIMITROULEAS/SNOW

  MADHUKAR BONKURI, individually and on
  behalf of all others similarly situated,

                      Plaintiff,

  v.

  GRAND CARIBBEAN CRUISES, INC.,

                      Defendant.

                                                /

                         ORDER ON MOTION TO COMPEL

        THIS CAUSE is before the Court on Defendant’s Motion to Compel [Discovery]

  (“Motion”) (ECF No. 29), which was referred to United States Magistrate Judge

  Lurana S. Snow by the Honorable William P. Dimitrouleas. (ECF No. 19)

                                   I. BACKGROUND

        This is an action brought under the Telephone Consumer Protection Act

  (“TCPA”), 47 U.S.C. § 227, et seq. Plaintiff alleges that phone calls received from

  Defendant violate the TCPA’s prohibition on the use of an artificial or prerecorded

  voice without first obtaining prior express consent from the Plaintiff. (ECF No. 1 at

  3) This action has been brought as a class action; however, no class has been certified

  at this time.
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 2 of 9




        Defendant alleges that its investigation revealed that Plaintiff went on the

  website www.shareyoufreebies.com and consented to receive telephone calls

  featuring pre-recorded messages from Defendant. (ECF No. 29 at 1) On August 31,

  2020, Defendant served a request for inspection of Plaintiff’s cellular telephone and

  any other electronic devices capable of accessing websites on the internet. (ECF No.

  29-1) The inspection was to take place on October 7, 2020, and was to be conducted

  through a third-party vendor. Plaintiff objected to the inspection on various grounds

  on October 21, 2020, and requested to meet and confer. (ECF No. 29-2) The parties

  met and conferred regarding the inspection on October, 30, 2020, November 6, 2020,

  November 10, 2020, November, 24, 2020, and December 7, 2020. (ECF No. 29 at 6)

  To date, the inspection has not been performed.

        Defendant also served discovery requests on Plaintiff, to which Plaintiff

  responded with his answers and objections on November 16, 2020. (ECF No. 29-4)

  The parties met and conferred regarding the discovery responses on November 24,

  2020, where the parties were unable to resolve the issues that have been raised in

  Defendant’s Motion. (ECF No. 29 at 6)

        Defendant filed the instant Motion on December 16, 2020. In Defendant’s

  Motion, Defendant seeks to compel Plaintiff to comply with the inspection request.

  Defendant also raises issues with Plaintiff’s Responses to Defendant’s Requests for

  Production (“RFP”) and with Plaintiff’s Responses to Defendant’s First Set of

  Interrogatories (“ROGs”). Specifically, Defendant seeks to compel Plaintiff to clarify

  answers, to provide responsive documents, and to provide a privilege log. RFP Nos.


                                            2
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 3 of 9




  5, 6-8, 11, 13-15, 19-20, 26, 37, 46-47, 53-54, 60-61, 65-66, and 72-73 remain at issue.

  ROGs Nos. 4 and 16 remain at issue.

                                     II. DISCUSSION

        The scope of discovery is broad, parties may generally obtain discovery

  regarding any non-privileged matter that is relevant to any party’s claim or defense

  and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

  A. Request for Inspection and Privilege Log

        On December 2, 2020, Defendant provided a list of proposed search terms

  regarding the inspection of Plaintiff’s electronic devices. (ECF No. 29-3) On January

  7, 2021, Plaintiff agreed to the inspection and to Defendant’s list of search terms.

  (ECF No. 36-1) The Court finds that the parties agree with respect to the inspection

  of Plaintiff’s electronic devices and to the relevant search terms. Defendant shall

  conduct an inspection of Plaintiff’s electronic devices referenced in Defendant’s First

  Request for Inspection (See ECF No. 29-1) and the inspection shall be in accordance

  with the search terms proposed by Defendant. (See ECF No. 29-3)

        The Court finds that the Plaintiff has agreed to provide a privilege log to

  Defendant after conducting a review of the data from the inspection to the extent any

  documents are withheld on the basis of privilege. (ECF No. 36 at 2).

  B. Requests for Production

        Generally, the Defendant seeks to compel the Plaintiff to clarify his answers

  to Defendant’s Requests for Production to show whether Plaintiff has responsive


                                             3
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 4 of 9




  documents in his possession, control, or custody. (ECF No. 29 at 3) Plaintiff shall

  amend his responses to show whether he has responsive documents in his possession,

  custody, or control. Plaintiff also shall provide responsive documents where Plaintiff

  has stated in his Response or agreement with counsel that he will provide such

  documents.

  C. Request for Production No. 5

        Request for Production No. 5 seeks “[d]ocuments from, created by, or accessible

  to You via any telephone application . . . .” (ECF No. 29 at 3) The Court finds that

  Plaintiff has demonstrated in his Response to Defendant’s Motion that Plaintiff has

  no documents responsive to RFP No. 5. Plaintiff shall amend his response to RFP No.

  5 to reflect that he has no responsive documents within his possession, custody or

  control.

  D. Requests for Production Nos. 6-8, 11, 13-15, 19-20, 37, 46-47, 65-66

        RFP Nos. 6-8, 11, 13-15, 19-20, 37, 46-47, 65-66 request documents relating to

  putative or potential class members. (ECF No. 29 at 3) Defendant asserts that

  documents responsive to these requests are in the possession of Plaintiff’s counsel,

  and as a result, the documents are in the possession, custody, or control of Plaintiff

  himself. (ECF No. 29 at 3)

        Defendant relies on Spano v. Satz, No. 09-60255-CIV, 2010 WL 11515691, at

  *7 (S.D. Fla. May 12, 2010) for the proposition that responsive documents in

  Plaintiff’s counsel’s possession are within Plaintiff’s legal control for the purposes of



                                              4
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 5 of 9




  document possession. However, the Spano case more accurately holds that

  documents in the possession of Plaintiff’s former counsel or current appellate counsel

  are within Plaintiff’s legal control. Id. (emphasis added). Defendant claims that

  responsive documents are within the Plaintiff’s current counsel’s possession, not

  within the possession of Plaintiff’s former counsel or current appellate counsel.

        Further, Plaintiff is in control of documents that are in counsel’s possession

  where the Plaintiff has the legal right to obtain those documents. See Poole ex. rel

  Elliot v. Textron, Inc., 192 F.R.D. 494, 501 (D. Md. 2000) (citing Searock v. Stripling,

  736 F.2d 650, 653 (11th Cir. 1984)). Plaintiff asserts in his Response that any such

  documents that are in Plaintiff’s counsel’s possession are the result of counsel’s

  representation of an unrelated client and, thus, are privileged. (ECF No. 31 at 4) The

  Court finds that Defendant has not shown a sufficient basis for these requests at this

  time. Defendant’s Motion to Compel requests for production relating to putative or

  potential class members is therefore denied.

  E. Interrogatory No. 4

        Interrogatory No. 4 seeks the names, addresses, and telephone numbers of

  other purported class members. (ECF No. 29-5 at 5) The Court finds that Plaintiff

  has represented in his Response to Defendant’s Motion that he does not have any

  knowledge of other class members at this time. (ECF No. 36 at 4) Plaintiff’s counsel

  has also stated that the other suspected member of the class is not a part of the

  litigation. (ECF No. 36 at 4) Plaintiff shall amend his response to Interrogatory No.

  4 to indicate that no other class members exist at this time.


                                             5
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 6 of 9




  F. Requests for Production Nos. 53, 54 and 61

        RFP No. 53 requests:

        Documents relating to you providing any of your telephone numbers to
        receive telephone calls or text messages for commercial purposes,
        including all electronic-stored information reflecting your Interest (sic)
        browsing history from September 1, 2019 through September 30, 2019
        on an electronic device with an IP address of 174.235.6.110 as of the
        referenced time period. (ECF No. 29-4 at 26)


        The Court finds that Defendant states in his Reply that a comma should be

  added directly after the word “information.” (ECF No. 42 at 2) Plaintiff shall amend

  his response to RFP No. 53 in accordance with Defendant’s revision.

        With respect to RFP Nos. 54 and 61, which relate to production of documents

  regarding Plaintiff’s internet search history and whether Plaintiff consented to

  receive telephone calls from Defendant, the Court finds that the parties have agreed

  to the inspection of Plaintiff’s electronic devices and to identified search terms.

  Plaintiff shall supplement his responses to these requests upon completion of the

  inspection.

  G. Requests for Production Nos. 60 and 72

        RFP Nos. 60 and 72 request documents demonstrating Plaintiff’s consent to

  receive free goods, and documents regarding communications concerning any TCPA

  lawsuit, respectively. (ECF No. 29-4 at 28, 34) The Court finds that Plaintiff’s




                                            6
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 7 of 9




  objections to these requests as overly broad are valid. Defendant’s Motion to Compel

  responses to RFP Nos. 60 and 72 is denied.

  H. Requests for Production Nos. 26 and 73, and Interrogatory No. 16

        RFP Nos. 26 and 73, and Interrogatory No. 16 seek information relating to how

  Plaintiff became class representative and selected class counsel, including requests

  to obtain the engagement agreement between Plaintiff and Plaintiff’s counsel. In the

  class representative context, the Court finds that within the Southern District of

  Florida the engagement agreement is not relevant absent an indication that there is

  a conflict of interest between the class representative and class counsel.1 In re:

  Takata Airbag Products Liability Litig., No. 15-2599, 2016 WL 5844309, at *5 (S.D.

  Fla. May 23, 2016); In re Checking Account Overdraft Litig., No. 09-MD-02036-JLK,

  2010 WL 5136043, at *4 (S.D. Fla. Dec. 16, 2010) (denying motion to compel

  engagement letters where there was no existing conflict of interest between the class

  representative and retained counsel). The Court finds that Defendant has not shown

  a sufficient basis for these requests. Therefore, Defendant’s Motion to Compel

  responses to RFP Nos. 26 and 73 and Interrogatory No. 16 is denied at this time.



  1 Defendant cites to Armor Screen Corp v. Storm Catcher, Inc., No. 07-81091-CIV,
  2009 WL 2767664 (S.D. Fla. Aug, 31, 2009) for the proposition that engagement
  agreements are generally not protected by the attorney-client privilege. However, the
  Armor Screen Corp. case is distinguishable because the documents in that case were
  inadvertently produced and the Plaintiff in that case failed to satisfy its burden of
  establishing whether the documents were attorney-client privileged. Id. at *2.
  Further, in the instant case, the Court does not need to address whether the
  engagement agreement is privileged because the Defendant has not shown that the
  engagement agreement is relevant at this time.


                                            7
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 8 of 9




                                     III. CONCLUSION

        Having carefully reviewed the Motion, the Response, the Reply, the court file,

  and applicable law, it is hereby

        ORDERED AND ADJUDGED that Defendant’s Motion to Compel is

  GRANTED IN PART AND DENIED IN PART.

        Defendant’s Motion is GRANTED to the extent that:

        (1) The inspection of Plaintiff’s electronic devices shall take place no later than

  March 1, 2021.

        (2) Plaintiff shall, on or before March 22, 2021, provide a privilege log that

  complies with this Court’s Local Rules and the applicable Federal Rules after

  conducting a review of the results of the data from the inspection of Plaintiff’s

  electronic devices.

        (3) Plaintiff shall provide all responsive documents in response to Defendant’s

  Requests for Production where Plaintiff has stated in his Response that he will

  produce any responsive documents in his possession, custody, or control.

        (4) Plaintiff shall amend his responses to show that he has no responsive

  documents in his possession, custody, or control where appropriate. Specifically,

  Plaintiff shall also amend his response to RFP No. 5 to state that he has no responsive

  documents.

                                             8
Case 0:20-cv-60638-WPD Document 45 Entered on FLSD Docket 02/12/2021 Page 9 of 9




        (5) Plaintiff shall amend his response to Interrogatory No. 4 to demonstrate

  that no other class members exist at this time.

        (6). Plaintiff shall, on or before March 22, 2021, supplement his responses to

  RFP Nos. 54 and 61 upon completion of the inspection of Plaintiff’s electronic devices.

        (7) Plaintiff shall, on or before March 22, 2021, amend his response to RFP No.

  53 in accordance with Defendant’s revision.

        (8) Plaintiff shall make his best efforts to comply with this Order as

  expeditiously as possible, but no later than March 22, 2021.

        Defendant’s Motion is DENIED to the extent that:

        (1) Defendant’s Motion to Compel responses to RFP Nos. 6-8, 11, 13-15, 19-20,

  37, 46-47, and 65-66 is denied.

        (2). Defendant’s Motion to Compel responses to RFP Nos. 60 and 72 is denied.

        (3) Defendant’s Motion to Compel responses to RFP Nos. 26 and 73 and

  Interrogatory No. 16 is denied.

        (4) The Motion is denied with respect to Defendant’s request for attorney’s fees.

        DONE AND ORDERED at Fort Lauderdale, Broward County, Florida, this

  12th day of February, 2021.




  Copies furnished to:
  All Counsel of Record

                                             9
